DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches The performing of the action prediction may include acquiring a frame-based local feature image, a video-based local feature image and a video-based global feature image from an image frame of the acquired video, acquiring action classification results by performing an action classification with regard to the human body actions based on any two or any combination of a first action classification scheme of using the frame-based local feature image and a human body pose feature, a second action classification scheme of using the video-based local feature image, and a third action classification scheme of using the video-based global feature image and the video-based local feature image; and fusing the action classification results and performing the action prediction, for example US publications 20200202119. However, the prior art of record fails to show the limitation of claim 1, 10, and 14, “a local temporal domain adaptation model that receives the set of spatio- temporal-refined frame-level features and outputs a domain prediction whether the set of spatio-temporal-refined frame-level features are from an input video from the first set of video data or the second set of video data; a domain attentive pooling component that receives the set of spatio-temporal-refined frame-level features and the domain prediction and  uses domain attention weights to combine the set of spatio-temporal-refined frame-level features into a video-level feature; and a global temporal domain adaptation model that receives the video-level feature and outputs a video-level domain prediction whether the video-level feature is from an input video from the first set of video data or the second set of video data; outputting, for each input video from the first set of video data and from the second set of video data, a final set of frame-level predictions in which each frame of at least some of the frames from a set of frames of the input video has an associated label prediction; computing losses for the video segmentation network, the computed losses comprising at least one of the following: responsive to an input video being from the first set of video data, a prediction loss related to the final set of frame-level predictions relative to the associated action labels for the input video…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667